McLaughlin, J. (dissenting):
I dissent. The money in question was loaned to the beer cask company, in reliance upon the promise of the defendant and his copromisors to pay the same, and this seems to be conceded in the' prevailing opinion. It was, therefore, an original and not a collateral promise. The plaintiff would not have made the loan except for this promise, which does not come within the Statute of Frauds, as being a promise “to answer for the debt, defaulter miscarriage” of another.
I vote to affirm the judgment.
Judgment and order reversed, new trial ordered, costs to appellant to abide event. Order filed.